DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-4 and 7-10 drawn to a method of targeting an upstream 5’ open reading frame (uORF) in the reply filed on 6/30/2022 is acknowledged.
	Claims 1-10 are pending. 
Claims 5-6 are withdrawn. 
Claims 1-4 and 7-10 are examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Laing, W.A. et al. (March 2015) The Plant Cell; Vol. 27: 772-786 in view Mehdi, H. et al. Gene (1990) 173-178 and in view of Applicants’ specification.
The claims are broadly drawn to a method of modulating or increasing the expression of a gene in an organism such as a plant by changing or mutating an uORF (upstream open reading frame) by using a targeted genome editing system such as CRISPR.
Laing teaches alterations to an uORF of (GGP) i.e. GDP-L-galactose phosphorolase a regulatory control enzyme of the ascorbate biosynthesis pathway that resulted in removing regulation of GGP and an increase in GGP expression an ascorbate levels (see paragraph spanning page 776-777 and page 780 right column 2nd full paragraph) thereby meeting the limitations in part of claims 1-3 and 7-10.
Laing does not teach weak start codons substituted in for a strong start codon recited in claim 3 or genome editing techniques recited in claim 4.
Mehdi teaches alterations to the canonical ‘strong’ start codon lowers the efficiency of translation thereby reducing expression (see abstract) thereby meeting the limitations in claim 3.
Applicants’ specification teaches on pages that genome editing techniques such as those recited in claim 4 are readily available in the art of editing a plant genome; thereby meeting the limitations of claim 4.
It would have been obvious at the time of filing to change the uORF of GGP has taught by Laing using CRISPR or any of the other genome editing systems available to the ordinary practitioner. One would have been motivated by the success of Laing in mutating or altering the context of the start site of the uORF that regulates GGP or the start site codon itself thereby altering the strength of initiation and modifying regulation and subsequent expression of GGP. One of ordinary skill would have appreciated from the work of Laing that it is important to assess the type of start codon and whether a weaker or stronger initiation site (i.e. start site) would achieve the desired increase in gene expression; and that the art had established in the teachings of Mehdi the relative strength for AUG, AUA, AUU, and UUG codons in the initiation of transcription; wherein one of ordinary skill would have a reasonable expectation of success in genome editing a site such a the uORF using CRISPR by modifying the relative strength of transcription initiation as taught by Laing and Mehdi.

	All claims are rejected.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL KALLIS whose telephone number is (571)272-0798. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL KALLIS/Primary Examiner, Art Unit 1663